15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 2:19-mj-01523-DUTY Document 3 Filed 04/12/19 Page 1 of 3 Page |D #:11

NICOLA T. HANNA
United States Attorney
PATRICK R. FITZGERALD
Assistant United States Attorney
Chief, National Seourity Division
JOHN J. LULEJIAN (Cal. Bar NO. 186783) d
Assistant United States Attorney ("F “
1200 United States Courthouse "'”'
312 North Spring Street
Los Angeles, California 90012
Telephone: (213) 894-0721
Facsimile: (213) 894-0141
E~mail: John.Lulejian@usdoj.gov

 

 

Attorneys for Plaintiff
UNITEDF sTATE:s oF AMERICA

UNITED STATES DISYBICT COURT

 

)
FOR THE CENTRAL DISTRIET OF CALIFORNIA

ms § §§ _ ' v
I_N @EL,M§TTER oF THE NOY__ §Mé GT § 2 §
EXT;§;§D:;‘J§MN QF "
§ ;;:: GovERNMENT's EX PARTE APPLICATION
cH:E§TQBHER i>HJ:LIP AHN, FOR oRDER sEAL;\:NG DOCUMENTS,-
s DECLARATION oF JOHN J. LULEJIAN

 

 

 

A Fugitive from the .
Government of the (UNDER SEAL) 'FF
Kingdom of Spain.

 

 

 

 

Plaintiff United States of America, by and through its oounsel
of record, the United States Attorney for the Central District of
California and Assistant United States Attorney John J. Lulejian,
hereby applies ex parte for an order that the following materials,
lodged herewith, be filed under seal: (1) Complaint for Provisional
Arrest with a View Towards Extradition (18 U.S.C. § 3184);

(2) [Proposed] Order Thereon; (3) Arrest Warrant; and (4) this
ex parte application and supporting Declaration.

\\

\\

 

 

10
11
12
13
14
15
16
17
18
19
`20
21
22
23
24
25
26
27

28

 

 

Case 2:19-mj-01523-DUTY Document 3 Filed 04/12/19 Page 2 of 3 Page |D #:12

This ex parte application is based upon the attached Declaration

of John J. Lulejian,

DATED: April 12, 2019 Respectfully submitted,

NICOLA T. HANNA
United States Attorney

PATRICK R. FITZGERALD
Assistant United States Attorney
Chief, National Seourity Division

/s/ John J`. Lulejian

JOHN J. LULEJIAN

Assistant United States Attorney
Attorneys for Plaintiff

UNITED STATES OF AMERICA

 

1. L-‘ -. u‘

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-mj-01523-DUTY Document 3 Filed 04/12/19 Page 3 of 3 Page |D #:13

DECLARATION OF JOHN J. LULEJIAN
I, John J. Lulejian, declare as follows:

l. l am an Assistant United States Attorney and have been
assigned to represent the government in the Matter of the EXtradition
of CHIRSTOPHER PHILIP AHN, a fugitive from the government of the
Kingdom of Spain. l make this declaration in support of the
government’s Ex Parte Application for Order Sealing Documents.

2. Based on the allegations set forth in the Complaint for

`Provisional Arrest with a View Towards Extradition

(18 U.S.C. § 3184), the government respectfully requests leave to
file the following documents under seal until the arrest of HONG

CHANG and further order of the Court: (l) Complaint for Provisional

‘.

Arrest With a View Towards Extradition (18 U.S.C. § 3184);
(2) [Proposed] Order Thereon; (3) Arrest Warrant; and (4) this §§
parte application“and supporting Declaration. The government seeks
under seal filing because disclosure of the existence of the
complaint and the requested warrant may cause HONG CHANG to flee or
destroy evidence, or may put the arresting officers in greater
danger.

l declare under penalty of perjury that the foregoing is true
and correct to the best of my knowledge.

Executed this 12th day of April, 2019, at Los Angeles,

California.

/s/ John Jl Lulejian
JOHN J. LULEJIAN

 

 

